On petition for rehearing it is contended that the Court overlooked and failed to consider certain matters which counsel appear to assume were established by the evidence. As to what the facts were concerning such matters the record shows the evidence to have been conflicting. As to these contraverted matters, it appears the jury resolved in favor of the plaintiff and the trial judge sustained the same by denying motion for new trial.
It is also contended that the Court failed to consider the question presented by an assignment of error which challenged the ruling of the Court in excluding certain testimony as a witness in his own behalf. This was not discussed *Page 329 
because later in the trial this witness was permitted to testify about the matter in the manner which was at first excluded.
Rehearing denied.
WHITFIELD, C. J., and TERRELL, BUFORD and DAVIS, J. J., concur.